Case 7:19-cr-00324-NSR Document 34 Filed 06/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
USA, RESCHEDULING

ORDER

- against -

19 CR. 324 (NSR)

PHILLIP HESTER,
Defendant(s).
x

NELSON S. ROMAN, U.S.D.J.:

Due to the pending suppression motions, the above case previously
scheduled for Status Conference on June 25, 2020, is hereby rescheduled
until August 6, 2020 at 11:30 am in Courtroom 218, unless otherwise
directed, before the Hon. Nelson S. Roman, at the Charles L. Brieant United

States Courthouse, 300 Quarropas Street, White Plains, NY 10601.

ia

SO ORDERED-

P
_ xt
wo

ao

Dated: White Plains, NY
June 23, 2020

iO

 

Nelson 'S. Romén, U.S.D.J.

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

‘| DOC #:

|p \TE FILED: 4/23 | 2%

  

 

 

 

 

 
